Skerwood, Judge,
delivered the following separate opinion.
The doctrine enunciated in Briggs vs. Ewart, (51 Mo., 245,) and, also, in that of Washington Savings Bank vs. Ecky, (Id., 272,) never met with my approval, as will*be remembered by my associates who were on the bench at the time, although I did not take the precaution to have my formal dissent entered.
*313Since then, however, 1 have caused myself to be placed on the record, in accordance with the opinion I had always entertained. (See Ayres vs. Milroy, 53 Mo., 516; Martin vs. Smylee, 55 Mo., 577.)
And I am truly gratified to see a well settled rule of commercial law, again in the ascendant. (Horton vs. Bayne, 52 Mo., 531.)